COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Sandra Dewalt Denson, Robert Denson, and Shelia Dewalt Denson v.
                          JPMorgan Chase Bank, N.A., JPMorgan Chase & Co., Rasheal
                          Farris, Mary Green, and Al Ramirez

Appellate case number:    01-19-00107-CV

Trial court case number: 2017-11346

Trial court:             157th District Court of Harris County

Date motion filed:       December 17, 2020

Party filing motion:     Appellants


       The en banc court has unanimously voted to deny appellants’ motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature:             /s/ Veronica Rivas-Molloy________________
                               Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.



Date: ___February 11, 2021___________